DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks, filed 3 September 2021, with respect to rejection of claim 1-11 and 36 have been fully considered and are persuasive.  The rejection of claim 1-11 and 36 have been withdrawn. 
Applicant's arguments filed 3 September 2021 regarding claim 37 have been fully considered but they are not persuasive. In particular, the applicant argues that Kawahito does not teach the limitations cited in claim 37 since the claimed invention requires more than just varying the number of projections of subframe periods, the prior art merely discloses a point light source , and that the prior art does not disclose the term “white”. However, what is important from Kawahito was description of calculating a distance of an object based on an average calculation for a period of frames which the frames capture pulses of light LP. In other words, this describes a distance calculation for a range of subframes which is a distance range for the one of the at least three successive sub-frames which includes the white points. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37, 38, 41, 46, 44 rejected under 35 U.S.C. 103 as being unpatentable over STEINKOGLER; Sascha et al. (US 20200057146 A1) in view of Okumura; Fujio (US 20110007160 A1) in view of Knighton; Mark S. et al. (US 20140218480 A1) in view of KAWAHITO; Shoji (US 20200278194 A1)
Regarding claim 37, Steinkogler teaches, 
An imaging system configured to generate a composite image depth map of a scene, (¶32, “sensor is particularly preferably a distance measuring sensor“) the imaging system comprising: 
at least one emitter (¶44 and Fig. 1-12, “light transmitter 12”) configured to emit an active light pulse toward the scene; (¶44, “transmits a light signal 14 into a monitored zone 16”) 
an array of sub-frame imaging pixels, (¶44 and fig. 1-22, “light receiver 22 comprises a plurality of avalanche photodiode elements 24”) wherein each sub-frame imaging pixel includes a detector (¶58, “light receiver 22 is divided into a regular grid of matrix elements 32”) configured to receive light that includes some of the active light pulse reflected from the scene for a field of view that includes at least a portion of the scene, (¶44 and fig. 1, “light signal 14” incident on “an object 18 there, some of the light signal is remitted or reflected and returns to a light receiver 22”) each detector in the array of sub-frame imaging pixels configured to produce an analog response to a number of incident photons of light; (¶44,48, and fig. 1, “received signals of the avalanche photodiode elements 24 are read by a control and evaluation unit 26” such that “Measurements can be made individually” using the “avalanche photodiode elements 24”)
control circuitry (¶52, “control unit 30”) operably coupled to the at least one emitter and the array of sub-frame imaging pixels and configured to cause the at least one emitter to emit the active light pulse (¶53 and 32, “control unit 30 can carry out change once or multiple times in a regular or irregular sequence” such that “plurality of light pulses can also be consecutively transmitted and the respective individual results can be statistically evaluated”) and to cause the array of sub-frame imaging pixels to receive light (¶49, “received signal of the avalanche photodiode elements 24 over one another in the region of a strong received pulse.  The number of triggering avalanche photodiode elements 24 is applied against the time for this purpose”) for at least three successive sub-frames of analog data (¶58,59, and fig. 5, “avalanche photodiode elements 24 are thus active at number 1 and, “avalanche photodiode elements 24 are active at numbers 2...6” in a sequence that can be “uniform , but can also be varied”) wherein each sub- frame has a timing relationship of an emitter/detector cycle for that sub-frame; (¶58 and fig. 5, “1, the avalanche photodiode elements 24 are thus active at number 1 and, correspondingly for the further part sections t2-t6” such that the “avalanche photodiode elements 24 are active at numbers 2...6”) 
	But does not explicitly teach, 
at least three analog memory components
to store at least three successive sub-frames of analog stored charge values within the at least three analog memory components,
a processing system operably coupled to the control circuitry and the at least three analog memory components to generate the composite image depth map of the scene, the processing system configured to: 
analyze the at least three successive sub-frames of analog stored charge values to determine for a sub-frame imaging pixel a black point, a white point, and the one of the at least three successive sub-frame at which the white point occurs; and 
determine a distance for each sub-frame imaging pixel based on the one of the at least three successive sub-frames at which the white point occurs
wherein a distance represented by analog values in a sub-frame imaging pixel is determined by an equation that is unique for a distance range for the one of the at least three successive sub-frames at which the white point occurs.
	Okumura teaches additionally, 
at least three analog memory components (¶57 and Fig. 3-23, “three sub-frame memories 23-1 to 23-3”) 
to store at least three successive sub-frames of analog stored charge values (¶57,  “image signals output from camera unit 21“) within the at least three analog memory components, (¶57, “switch unit 22 sequentially allocates image signals output from camera unit 21 to three sub-frame memories 23-1 to 23-3 in each period”) 
a processing system (¶59, “adder 24”) operably coupled to the control circuitry and the at least three analog memory components (¶59, “Adder 24 adds up the image signals stored in sub-frame memories 23-1 to 23-3”)
sub-frames of analog stored charge values (¶57 and 59, “image signals stored in sub-frame memories 23-1 to 23-3”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura which sequentially allocates the output from the camera into three sub-frame memories. This kind of storage allows for image display without the need for synchronization. 
	but does not explicitly teach, 
a processing system operably coupled to the control circuitry and the at least three memory components to generate the composite image depth map of the scene, the processing system configured to: 
analyze the at least three successive sub-frames of stored charge values to determine for a sub-frame imaging pixel a black point, a white point, and the one of the at least three successive sub-frame at which the white point occurs; and 
determine a distance for each sub-frame imaging pixel based on the one of the at least three successive sub-frames at which the white point occurs,
wherein a distance represented by analog values in a sub-frame imaging pixel is determined by an equation that is unique for a distance range for the one of the at least three successive sub-frames at which the white point occurs.
	However, Knighton teaches additionally, 
to store at least three successive sub-frames of analog data as a sub-frame pixel in one or more sub-frame buffers, (¶47 and 40, “device may capture three complete images simultaneously in three separate ISAs” where “memory 303 as a working memory and storage space for incoming images”)
a processing system (¶40, “Processor 301”) operably coupled to the control circuitry (¶40, “processor 301 may be in communication with imaging device 305” and operate “motors 313” to adjust the position and focus of the “imager 305”)  and the at least three memory components (¶40, “Processor 301” may process incoming data by utilizing “memory 303 as a working memory and storage space for incoming images”) to generate the composite image depth map of the scene, (¶46 and fig. 4, “Plural images taken at different focal settings of a same portion of the target may be used to derive a full focus composite image and/or depth measurements for that portion of the target”) the processing system configured to: 
analyze the at least three successive sub-frames of stored charge values (¶47 and fig. 4-403, “three complete images“) to determine for a sub-frame imaging pixel associated with the sub-frame pixels a black point, (¶47, pixel with “least light intensity”) a white point, (¶47, “pixel with most” light intensity where “pixels at the same position” in the three complete images” which determines “the pixel with most or least light intensity”) and the one of the at least three successive sub-frame pixel at which the white point occurs; (¶47, “pixel with optimum focus may be found by selecting the most” light intense pixel) and 
determine a distance for each sub-frame imaging pixel (¶51 and fig. 4-409, “a depth map may be produced from the spatial data associated with the pixels of the composite image“) based on the one of the at least three successive sub-frames (¶50 and fig. 4-407, “optimally focused pixels”) at which the white point occurs. (¶50 and 47, ”optimally focused pixels may be compiled into a composite two dimensional image” where the “pixel with optimum focus may be found by selecting the most” light intense pixel)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton which determines depth information based off of pixel intensities. Use of this technique provides an improved quality of three dimensional information and representations. 
But does not explicitly teach, 
wherein a distance represented by analog values in a sub-frame imaging pixel is determined by an equation that is unique for a distance range for the one of the at least three successive sub-frames at which the white point occurs.
However, Kawahito teaches additionally, 
wherein a distance represented by analog values in a sub-frame imaging pixel (¶54, “computation circuit 12 calculates distance information for each pixel in units of subframe periods F1 to F4 on the basis of the detection signals S1 to S4 output from each pixel circuit 13”) is determined by an equation that is unique for a distance range for the one of the at least three successive sub-frames at which the white point occurs. (¶56 and 72, “calculates the distance to the target S on the basis of the selected distance calculation reference signals XR and YR regarding the pixel, averages calculation results of the respective subframe periods F1 to F4 to calculate distance information, generates and outputs a distance image including calculated distance information of each pixel.” Such that “the number of repetitions of the pulsed light LP in each of the subframe periods F1 to F4 in one frame period is weighted to increase as a shift time of the range shift increases”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito which can vary the number of projections of a subframes periods. This adjustment in number of projections can be related to the distance measurement range to effect the charge accumulations within a pixel. 

Regarding claim 38, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
	Kawahito teaches additionally, 
total distance range of the imaging system (¶56, “measurement possibility range” calculating the distance to the target S) is equal to a number of sub-frame per sub-frame imaging pixel multiplied by the distance for each sub-frame pixel. (¶56 and 72, “calculates the distance to the target S on the basis of the selected distance calculation reference signals XR and YR regarding the pixel, averages calculation results of the respective subframe periods F1 to F4 to calculate distance information, generates and outputs a distance image including calculated distance information of each pixel.” Such that “the number of repetitions of the pulsed light LP in each of the subframe periods F1 to F4 in one frame period is weighted to increase as a shift time of the range shift increases”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito which can vary the number of projections of a subframes periods. This adjustment in number of projections can be related to the distance measurement range to effect the charge accumulations within a pixel. 

Regarding claim 41, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
	Steinkogler teaches additionally, 
processing system, the array of detectors, the control circuitry and the processing system are integrated on a single electronic device. (¶46, “elements are preferably integrated on a common chip whose surface is shared by light sensitive regions of the avalanche photodiode elements 24 and circuits associated with individual avalanche photodiode elements 24 or groups of avalanche photodiode elements 24 for their evaluation and control”)

Regarding claim 44, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
	Steinkogler teaches additionally,
	accumulate light based on a single accumulation for the timing relationship of the emitter/detector cycle that is unique for each sub-frame. (¶58 and fig. 5, “1, the avalanche photodiode elements 24 are thus active at number 1 and, correspondingly for the further part sections t2-t6” such that the “avalanche photodiode elements 24 are active at numbers 2...6” of each “matrix element” as depicted in Fig. 5)

Regarding claim 46, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
	Okumura teaches additionally,
analog memory component (¶55,” sub-frame memories (#1 to #3) 23-1 to 23-3”) is selected from a set that includes a capacitor, a switched-current memory, (¶58, “Sub-frame memories 23.sub.1 to 23.sub.3 store, as image data, image signals output from switch unit 22”) and an analog shift register.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito which can switch directly to each sub-frame memory through a specific switch that directs the image data to each memory. This kind of storage allows for image display without the need for synchronization.
	 
Claim 39 rejected under 35 U.S.C. 103 as being unpatentable over STEINKOGLER; Sascha et al. (US 20200057146 A1) in view of Okumura; Fujio (US 20110007160 A1)  in view of Knighton; Mark S. et al. (US 20140218480 A1) in view of KAWAHITO; Shoji (US 20200278194 A1) in view of CORCORAN; Peter (US 20180330526 A1) in view of Tsao; Che-Chih (US 6765566 B1)
Regarding claim 39, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
	Biut does not teach the additional limitation of claim 39,
	However, Corcoran teaches additionally, 
imaging system is mounted in a vehicle (¶58, “optimal number of device cameras 22 providing overlapping fields of view, to monitor for the presence of objects completely around the vehicle 10”) capable of moving at speeds of more than 50 km/hour (¶58, “the vehicle 10 is advancing at relatively high speeds, e.g., greater than 50 kph,”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito with the high speed vehicle of Corcoran which can travel at high speeds. This known advancing at high speeds can be compensated for to alter values to detection sensitivity to extend detection zones.  
	but does not explicitly teach,
all of the at least three successive sub- frame for each sub-frame imaging pixel are stored within an imaging window less than 250 (micro)Sec.
	However, Tsao teaches additionally, 
all of the at least three successive sub- frame for each sub-frame imaging pixel are stored (8:29-53, “one frame of image pattern displayed on the color-triad display panel 1010 contains three subframes”) within an imaging window less than 250 (micro)Sec. (8:29-53, “three subframes can be separately and independently projected” which are switchable in a transition time of about “100 micro second (10 k Hz)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito with the high speed vehicle of Corcoran with the frame frequency of Tsao which can contain 3 subframes in a 100 micro second period of time. These frames in such a transition speed can make use of multiple volumetric subframes for an entire volumetric image.   

Claim 40 rejected under 35 U.S.C. 103 as being unpatentable over STEINKOGLER; Sascha et al. (US 20200057146 A1) in view of Okumura; Fujio (US 20110007160 A1)  in view of Knighton; Mark S. et al. (US 20140218480 A1) in view of KAWAHITO; Shoji (US 20200278194 A1) in view of Tsao; Che-Chih (US 6765566 B1)
Regarding claim 40, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
	Knighton teaches additionally, 
imaging system is mounted in a handheld device (¶23 and fig. 1, “hand held portable scanning device” which may be “used to generate three dimensional representation”) 
but does not explicitly teach, 
the at least three successive sub-frames for each sub-frame imaging pixel are stored within an imaging window of less than 2500 (micro)Sec.
	However, Tsao teaches additionally, 
the at least three successive sub-frames for each sub-frame imaging pixel are stored (8:29-53, “one frame of image pattern displayed on the color-triad display panel 1010 contains three subframes”) within an imaging window of less than 2500 (micro)Sec. (8:29-53, “three subframes can be separately and independently projected” which are switchable in a transition time of about “100 micro second (10 k Hz)”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito with the frame frequency of Tsao which can contain 3 subframes in a 100 micro second period of time. These frames in such a transition speed can make use of multiple volumetric subframes for an entire volumetric image.   

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over STEINKOGLER; Sascha et al. (US 20200057146 A1) in view of Okumura; Fujio (US 20110007160 A1)  in view of Knighton; Mark S. et al. (US 20140218480 A1) in view of KAWAHITO; Shoji (US 20200278194 A1) in view of Rankawat; Mansi et al. (US 20190286153 A1)
Regarding claim 42, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,	
	But does not explicitly teach the additional limitation of claim 42,
	However, Rankawat teaches additionally, 
the array of detectors and the control circuitry are integrated on a single electronic device (¶174, “stereo camera(s) 768 may include an integrated control unit comprising a scalable processing unit, which may provide a programmable logic (FPGA) and a multi-core micro-processor with an integrated CAN or Ethernet interface on a single chip”) and the processing system is external to the single electronic device. (¶172, “controllers 736” which receives information from “Cameras with a field of view that include portions of the environment in front of the vehicle 700”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito with the camera and control of Rankawat integrated into a single chip. This arrangement allows for processing to compute for additional functions and additional sensors.

Claim 43 rejected under 35 U.S.C. 103 as being unpatentable over STEINKOGLER; Sascha et al. (US 20200057146 A1) in view of Okumura; Fujio (US 20110007160 A1) in view of Knighton; Mark S. et al. (US 20140218480 A1) in view of KAWAHITO; Shoji (US 20200278194 A1) in view of YOON; Heesun et al. (US 20180031681 A1)
Regarding claim 43, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
But does not explicitly teach the additional limitation of claim 43,
	However, Yoon teaches additionally, 
a number of pulses selected from the set consisting of a single pulse for each of the at least three successive sub-frames, a sequence of multiple pulses for each of the at least three successive sub-frames, a single pulse per sub-frame, or multiple pulses per sub-frame, (¶64, “controller 560 may receive n number of periods of the first periodic wave Pa generated during a flight time of a laser pulse per pixel from the counter array 450”) and 
a frequency selected from the set consisting of a single frequency range or multiple frequency ranges. (¶64, “generating a plurality of frequencies in the periodic wave generator array 430”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito with the pulse measurement of Yoon which receives a number of pulses in a period with a specific frequency. This may be useful in factoring in phase differences.

Claim 45 rejected under 35 U.S.C. 103 as being unpatentable over STEINKOGLER; Sascha et al. (US 20200057146 A1) in view of Okumura; Fujio (US 20110007160 A1)  in view of Knighton; Mark S. et al. (US 20140218480 A1) in view of KAWAHITO; Shoji (US 20200278194 A1) in view of JOHNSON; Richard Scott et al. (US 20160255289 A1)
Regarding claim 45, Steinkogler with Okumura with Knighton with Kawahito teaches the limitation of claim 37,
But does not explicitly teach the additional limitation of claim 45,
	However, Johnson teaches additionally, 
accumulate light based on a plurality of accumulations (¶59, “scenes that are imaged by image sensor 16 may contain rapidly pulsed light”) for the timing relationship of (¶59, “the spacing between pulses of SG and TX for sub-pixels R3/G3/B3 may be non-uniform “) the emitter/detector cycle that is the same for each sub-frame. (¶59, “proper image of the pulsed light source is obtained by averaging all of the integration pulses for sub-pixels R3/G3/B3)”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light detection elements of Steinkogler with the sub-frame memory of Okumura with the 3D scanner of Knighton with distance image measurement of Kawahito with the image sensor of Johnson which uses multiple pulse spacing’s to accumulate light. This would mitigate the effects of objects which could be missed in capturing if pulsing would interfere with the imaging. 

Allowable Subject Matter
Claim 1-11 and 36 allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The claimed invention disclosed in claim 1 describes a sub-frame timing relationship cycle which relates three sub-frames to range gating of the scene from the sub-frame imaging pixels into different distance bands of the imaging pixels. This means that based on the timing and a process of using a range gating technique on the successive three sub-frames, an image of the scene can be relate the scene into different distance bands, which indicate different range groups for each pixel of the image. This technique of distance determination for an image of a scene from three successive sub-frames is unique to this invention and not taught by the prior art of record, individually or in combination. Claims 2-11 and 36 which depend on claim 1 are also allowable for the same reasons as indicated for allowable claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY S. LEE
Examiner
Art Unit 2486

/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                         
/ANNER N HOLDER/Primary Examiner, Art Unit 2483